       Case 3:21-cv-01560-X Document 1 Filed 07/06/21                 Page 1 of 7 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 MARK GIRASOLE                                        §
                                                      §
           Plaintiff,                                 §
 v.                                                   §
                                                      §   CIV. ACTION NO.
                                                      §
 CALIBER HOME LOANS, I.N.C.                           §
                                                      §
           Defendant.                                 §   JURY TRIAL DEMANDED



                        PLAINTIFF'S ORIGINAL CLAIM FOR RELIEF


      1. Plaintiff Mark Girasole("Plaintiff") brings this action against Defendant Caliber Home

         Loans, Inc., Texas. ("Defendant") for violating the Americans with Disability Act

         ("A.D.A.") of 1990, and Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

         §§ 2000e-2(a), 2000e-3(a), 2000e-5(f)(1), 2000e-5(f)(3), and Section 102 of the Civil

         Rights Act of 1991, 42 U.S.C. §1981a.

                                                 a. Jurisdiction

      2. This Court has jurisdiction over the federal claims asserted herein in that they arise out of

         the United States laws. See 28 U.S.C. § 1331 and 29 U.S.C. § 2617. This Court has

         supplemental jurisdiction over the Texas State and common law claims under 28 U.S.C.

         § 1367. 17.

                                                    a. Venue

      3. Venue lies in the Northern District of Texas, Dallas Division under 28 U.S.C. § 1391

         because a substantial part of the events or omissions giving rise to Plaintiff's claims

         occurred within this Judicial District and Division.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                     Page 1
     Case 3:21-cv-01560-X Document 1 Filed 07/06/21                 Page 2 of 7 PageID 2




                     EXHAUSTION OF ADMINISTRATION REMEDIES
   4. Before filing his Original Complaint, Plaintiff timely filed with the United States Equal

       Employment Opportunity Commission ("EEOC.") within the appropriate number of days,

       his written initial charge of discrimination.

           a. In conformance with the law, Plaintiff has filed this action b e f o r e the

               expiration of ninety (90) days from the date of receiving his Notice of Rights,

               aka "right to sue" letter from the E.E.O.C. Plaintiff received his Notice of Rights,

               aka "right to sue" letter from the EEOC., dated April 7, 2021, on or about April

               9, 2021 Plaintiff filed his Original Complaint and Jury Demand (Doc. 1) with

               this Court. Plaintiff has exhausted all administrative remedies; therefore, all

               conditions precedent to Plaintiff maintaining this civil action have accrued,

               occurred, or been waived. Jones v. Robinson Property Group, L.P., 427 F.3d

               987, 992 (5th Cir. 2005).



                                     CONDITIONS PRECEDENT

   5. All conditions precedent; to Plaintiff bringing his claims against Defendant for

        A.D.A. violations and Race Discrimination have been met.

                                 PROTECTED CLASS MEMBERSHIP


6. This lawsuit is brought under the Americans With Disabilities Act of 1990, 42 U.S.C.A. §§

   12101 et seq. and 28 U.S.C.A. § 1343(4). This Court's jurisdiction is invoked to secure

   protection and redress deprivation of rights guaranteed by federal law, which prohibits

   discrimination against employees because of their disability and of Title VII of the Civil



PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 2
     Case 3:21-cv-01560-X Document 1 Filed 07/06/21                   Page 3 of 7 PageID 3



   Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e-2(a), 2000e-3(a), 2000e-5(f)(1), 2000e-

   5(f)(3), and Section 102 of the Civil Rights Act of 1991, 42 U.S.C. 1981a.

   Plaintiff identifies as a white male over the age of 40. He engaged in protected activity by

   filing a complaint with Defendant’s Human Resource Department because his manager would

   not allow people he supervised to work from home as required by a local emergency order

   during the recent COVID-19 pandemic.

   7. Plaintiff identifies that he is a member of the protected class specified in paragraphs

       above under Federal statutes and defined within the Texas Commission on Human

       Rights Act (T.C.H.R.A.), codified into Chapter 21 of the Texas Labor Code other similar

       statutes.

                                       PARTIES AND SERVICE

   8. Plaintiff Mark Girasole is an individual who is a resident of Dallas County. He is an

       "employee" as that term is defined by 42 U.S.C. ⸹2000 (f), 29 U.S.C.⸹630(f), and 29

       U.S.C.⸹203(e)(1)

   9. Defendant Caliber Home Loans, Inc. conducts business in Dallas County, Texas, can be

       served at Defendant may be served with citation by serving its registered agent.

       Defendant is an "employer" as 29 U.S. C defines the term.



                                       BACKGROUND FACTS

   10. Mark Girasole was a full-time employee with Defendant. He began his employment on

       July 7, 2017. Plaintiff is a resident of Denton County, Texas, and is a citizen of the United

       States.

   11. Since his hire date, Plaintiff has performed all job duties at least satisfactorily, had bonuses




PLAINTIFF’S ORIGINAL COMPLAINT                                                                   Page 3
     Case 3:21-cv-01560-X Document 1 Filed 07/06/21                 Page 4 of 7 PageID 4



       in salary since his employment date, and was a loyal employee before being terminated.




   12. On September 20, 2020, Defendant, through its agent, "K.P.," terminated Plaintiff's

       employment. Defendant alleges that Plaintiff, who was Assistant Vice President for

       Finance, violated Company Policy by adjusting an employee's time card, reducing the

       amount of time she worked in that pay period. Plaintiff did not violate the Company policy

       because the employee did not seek prior approval to work overtime. By Policy, the

       employee could not earn overtime in that instance, and Plaintiff was required to adjust the

       time card. Despite this fact, Plaintiff readjusted the employee's time card, and she was paid

       for the overtime, even though it was not authorized. Plaintiff routinely made adjustments

       to employees’ time cards.


   13. Defendant used the incident as a pretext to terminated Plaintiff to conceal its discriminatory

       motive. In early March of 2020, Dallas County Commissioners Court issued an emergency

       order requiring Companies within its jurisdiction to close certain offices and operations

       due to the spread of COVID-19. K.P., Plaintiff's supervisor, refused to comply with the

       order, requiring Plaintiff's team to continue to work at Defendant's Offices. Plaintiff

       reported this to the Human Resources Department, which allowed Plaintiff’s team to work

       remotely. Plaintiff also worked remotely but worked in the office one day a week to process

       mail.


   14. Almost immediately after this encounter, K.P. began a campaign of harassment and

       micromanagement of Plaintiff by requiring him to respond to an excessive amount of

       emails. While working remotely, if Plaintiff’s computer were not in active mode, K.P.



PLAINTIFF’S ORIGINAL COMPLAINT                                                                 Page 4
     Case 3:21-cv-01560-X Document 1 Filed 07/06/21                   Page 5 of 7 PageID 5



       would call or email. Additionally, K.P. caused strife within the team by giving Plaintiff

       one message or instruction and giving Plaintiff's team lead another. K.P.'s actions interfered

       with Plaintiff's job duties. K.P. would tell Plaintiff that he was inadequate, stating, “ you’re

       not that good." He acted in a hostile manner towards Plaintiff consistently for three months

       before terminating him. K.P. frequently accused Plaintiff of not working a full day if he

       could not see any activity by the Plaintiff through the remote monitoring system. K.P.'s

       actions were hostile and pervasive and prevented Plaintiff from performing his duties


   15. Plaintiff filed a Charge of Discrimination with the E.E.O.C. on October 5, 2020. In the 300

       days before this, Plaintiff applied for six positions. Defendant did not interview him for

       any of them. Defendant stated that it would hire minorities and women in Assistant Vice

       President and Vice President roles Defendant did so to the detriment of white males.

       Additionally, a Senior Vice President (black female), whom Defendant transferred several

       times due to lack of performance, rather than terminating her. There were female Senior

       Vice Presidents who stated in meetings their intent to hire more females, thereby depriving

       males of an equal opportunity to be considered.


   COUNT ONE. RETALIATION FOR ENGAGING IN PROTECTED ACTIVITY.


       Plaintiff relies on the preceding paragraphs. K.P. retaliated against Plaintiff by continuous

       harassment and ultimately termination for Plaintiff’s action to ensure that they work from

       home and avoid being infected with COVID-19.

     COUNT TWO. DISCRIMINATION IN PROMOTION BASED ON RACE AND

                                             GENDER




PLAINTIFF’S ORIGINAL COMPLAINT                                                                   Page 5
     Case 3:21-cv-01560-X Document 1 Filed 07/06/21                     Page 6 of 7 PageID 6



Based on the previous discussion, Defendant favored hiring minority females over white males.


                                        DAMAGES

   16. Plaintiff incorporates each of the preceding paragraphs. After Defendant terminated

   Plaintiff, he has suffered economic damages above the Court's jurisdictional threshold.

                                          ATTORNEY'S FEES

   17. To redress Plaintiff's injuries based on Defendant's and Defendant's agent's actions,

   Plaintiff has retained the undersigned counsel to represent him in this action.

                                             JURY DEMAND

   18. Plaintiff demands a trial by jury, and the necessary fees have been tendered.

                                   REQUESTS FOR DISCLOSURE

   19.     Under rule 26 of Federal Civil Procedure, Plaintiff requests that Defendant disclose,

   within 14 days of service of this request, the information or material described in the above-

   referenced rule.

                                        CONCLUSION

   20. WHEREFORE, premises considered, Plaintiff respectfully requests that Defendant be

         cited to appear and answer and that upon the final trial of this matter, that all relief sought

         to be granted to Plaintiff, and any other such further relief to which Plaintiff is justly

         entitled.


Respectfully submitted,

/s/ Andrew A Dunlap
Andrew A. Dunlap (lead counsel)
TBN 06231700
6565 N. McArthur Boulevard
Suite 140
Irving, Texas 75039-2478
972-807-6357


PLAINTIFF’S ORIGINAL COMPLAINT                                                                    Page 6
     Case 3:21-cv-01560-X Document 1 Filed 07/06/21   Page 7 of 7 PageID 7


214-614-5160 telecopy
andrew@dunlapattorneys.com



ATTORNEY FOR THE PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                           Page 7
